131 F.3d 150
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Sam Lee WEST, Defendant-Appellant.
No. 97-31035
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997.**Decided Nov. 21, 1997.

Appeal from the United States District Court for the District of Oregon, No. CR-92-00177-HJF;  Helen J. Frye, District Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Sam Lee West, appeals the 24-month sentence imposed following revocation of his supervised release We review a district court's revocation of supervised release for abuse of discretion.  See United States v. Schmidt, 99 F.3d 315, 320 (9th Cir.1996).  We review for clear error the district court's factual findings.  See United States v. Lomayaoma, 86 F.3d 142, 146 (9th Cir.), cert. denied, 117 S.Ct. 272 (1996).  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
West contends that the district court failed to give sufficient reasons for departing upward from the recommended range.  This contention lacks merit


4
The district court revoked West's supervised release because he stabbed his son seven times in the chest and abdomen with a butcher knife.  The district court adequately considered the policy statements of chapter 7 and gave its reasons for departing upward from the range.  See 18 U.S.C. § 3553(a)(4) (1997).  The district court adequately considered the necessary factors as required by 18 U.S.C. 3583(e).  The district court specifically found that "in light of the facts that have been presented to me today, the egregiousness of those facts and the seriousness of the wounds inflicted, the relationship of the individuals involved, the court is going to depart upward to 24 months."   We conclude that the district judge's reasons for imposing the sentence were sufficiently clear.  See United States v. Lockard, 910 F.2d 542, 546 (9th Cir.1990).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3